Citation Nr: 1007499	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to August 16, 2007, 
for the grant of service connection of tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from March 1977 to March 
1981 and March 1982 to March 1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.


FINDINGS OF FACT

1.  Prior to June 29, 1993, VA did not receive a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit, or any communication indicating intent to apply for 
VA benefits for tinnitus.  

2.  On June 29, 1993, VA received a claim for service 
connection of hearing problems, including tinnitus that 
remained unaddressed until the January 2008 rating decision 
was issued granting entitlement to service connection for 
tinnitus with a 10 percent disability evaluation.


CONCLUSION OF LAW

The requirements for an effective date of June 29, 1993, but 
no earlier, for the grant of service connection for tinnitus 
have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for entitlement to an earlier 
effective date for the grant of service connection for 
tinnitus, in such cases where the claim has been granted and 
an effective date has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
It is noted in this regard that the Veteran was informed of 
how VA determines the effective date of an award in an August 
2007 letter issued prior to the rating decision on appeal.  
Moreover, the Veteran does not seek an effective date prior 
to that granted herein.  See Veteran's February 2008 
statement.  

Under the circumstances of this case, VA has substantially 
complied with the notice and assistance requirements and the 
Veteran is not prejudiced by a decision on the claim at this 
time.

The Veteran has appealed the issue of entitlement to an 
effective date prior to August 16, 2007, for the grant of 
service connection for tinnitus.  Generally, the effective 
date of an award of a claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for 
disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2009).  Any communication or action indicating intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim. Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2009).

In Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) found that where a veteran files more than 
one claim with the RO at the same time, as the Veteran has 
alleged occurred in this case, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.  The 
proper remedy under such circumstances is to file a timely 
notice of disagreement (NOD) as to the RO's failure to 
address that claim.

However, in a subsequent case, the United States Court of 
Appeals for Veterans Claims (Court) clarified the extent of 
the applicability of Deshotel.  See Ingram v. Nicholson, 21 
Vet. App. 232 (2007).  In this decision the Court made clear 
that that a claimant must be given adequate notice and 
opportunity to appeal a decision and that sub silentio 
denials of claims do not provide adequate notice of the 
denial of a claim.  Id. at 248-49.  The Court distinguished 
Ingram from Deshotel noting that in Deshotel although there 
was no specific adjudication of the claimed disability in 
question, that VA provided enough information in its decision 
for the claimant to know that he would not be awarded 
benefits for his asserted disability by finding an absence of 
the claimed psychiatric disability.  Id. at 248.  Thus, 
although a claim may not be "specifically addressed" in a 
rating decision, there must be enough information therein for 
the claimant to reasonably know that he would not be awarded 
benefits for the asserted disability.  Id.  

On June 29, 1993, VA received a formal application (VA Form 
21-526) for service connection of a "hearing condition."  
The Veteran was afforded a VA audiologic examination in 
August 1993, which noted the presence of tinnitus of the left 
ear, with an onset of "1986 when [the Veteran] got out of 
service."

The Veteran and his representative assert that the Veteran 
should be assigned an effective date of June 29, 1993, for 
the grant of tinnitus.  See February 2008 NOD; see also 
statements of Veteran's representative dated in August 2008 
and January 2009.  In the representative's August 2008 
statement he explicitly states that "[t]he VA rating 
decision of April 13, 1994, addressed service connection for 
hearing loss, but failed to address tinnitus as a hearing 
condition."  The representative also asserted that the claim 
for tinnitus "remained unadjudicated since 1993."  The 
Veteran's representative has explained that the complaint of 
tinnitus constitutes a claim and that the Veteran "actually 
claimed a hearing disability in June 1993."  See January 
2009 statement.  

Initially, the Board finds that the Veteran's formal claim 
coupled with the VA examination report disclosing tinnitus 
with a reported onset immediately following service 
constitutes a claim for service connection of tinnitus.  A 
liberal reading of the Veteran's claim for a left ear 
"hearing condition," along with the evidence noting 
tinnitus in the left ear since his discharge from service, 
shows that the Veteran's claim also encompassed tinnitus.  
The Federal Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

A thorough reading of the April 1994 rating decision fails to 
disclose any mention of tinnitus.   The rating decision only 
addressed the grant of service connection for left ankle 
traumatic arthritis with a 10 percent evaluation and the 
denial of service connection for left ear hearing loss.  
Accordingly, the Board finds that a claim for service 
connection of tinnitus was either unadjudicated or 
adjudicated sub silentio in the April 1994 rating decision.  
See Deshotel, supra.; see also Ingram, supra.  In any event, 
this claim it remained pending until it was adjudicated in 
January 2008.  See Norris v. West, 12 Vet. App. 413, 422 
(1999). 

Entitlement to an effective date of June 29, 1993, but no 
earlier, is warranted in this case.  The earliest 
communication indicating intent to apply for service 
connection of tinnitus is the June 29, 1993, VA Form 21-526.  
Moreover, at this time the Veteran was shown to have 
tinnitus.  Accordingly, the date of the Veteran's claim is 
the date entitlement arose.  38 C.F.R. § 3.400.  No 
communication indicating intent to seek VA benefits for 
tinnitus appears before this date or within the first post 
service year.  38 C.F.R. §§ 3.1(p), 3.155(a), 3.400(b)(2).  
The Veteran has made no such assertion and seeks an effective 
date in 1993, which the Board construes as the date of his 
initial claim.  Therefore, an effective date of June 29, 
1993, but no earlier, is granted for the award of service 
connection for tinnitus.


ORDER

Entitlement to an effective date of June 29, 1993, but no 
earlier, is granted for the award of service connection of 
tinnitus.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


